Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  159455                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 159455                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 347273
                                                                   Wayne CC: 02-011393-FC
  TYRONE MAURICE SMITH,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the February 21, 2019
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2020
           b0921
                                                                              Clerk